 414DECISIONSOF NATIONALLABOR RELATIONS BOARDBarney's Club, Incorporated and Hotel-Motel-Restau-rantEmployees&Bartenders Union,Local 86,Hotel and Restaurant Employees&BartendersInternational Union,AFL-CIO. Case 20-CA-9737December 17, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn February 20, 1976, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief. The GeneralCounsel and the Charging Party filed briefs insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions3 of the Administrative Law Judge4 andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Barney's Club,Incorporated, Stateline, Nevada, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iThe Respondent's request for oral argument is hereby denied, as therecord and the briefs adequately present the issues and positions of thepartiesWe also findno merit in the Respondent's motion to strike theCharging Party's brief on various grounds and that motion is hereby denied2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3For the reasons set forth inTahoe Nugget, Inc,227 NLRB 357 (1976),we agree with the Administrative Law Judge's conclusion that the Union'spresumption of majority status based on its recognition as the bargainingrepresentative for the Respondent's employees as part of a multiemployerunit survived the Respondent's timely withdrawal from that unit and theshift tobargaining on a single-employer basisAlso for thereasons setforthin Nevada Lodge,227 NLRB 368 (1976), wedisagree with the Respondent's contention that the Board should not assertits clearly established legal jurisdiction in this case4Chairman Murphy in agreeing that the Respondent violated Sec 8(a)(I)of the Actinmaintaining the disputed no-solicitation rule does so on theground that in her view the rulewas overly,and thusunlawfully,broad Seeher concumng opinion inM Restaurants,Incorporated d/b/a The Mandann,221 NLRB264(1975)227 NLRB No. 74Member Penello adheres to the position he tookinGTE Lenkurt,Incorporated,204 NLRB 921 (1973), butagreeswith Chairman Murphy, forthe reasons given by her in her concumng opinion inMandarin,supra,thatthe instant no-solicitation rule which is identical to the oneconsidered by theBoard inMandarinisnot a "no-access"rule under the principlesset forth inLenkurt, supra,but is anunlawfully broadno-solicitation rule.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscasewas heard in South Lake Tahoe, California, onOctober 1 and 2, 1975. The charge was filed on November19,1974, by Hotel-Motel-Restaurant Employees & Bartend-ers Union Local No. 86, Hotel and Restaurant Employees& Bartenders InternationalUnion,AFL-CIO, hereincalled the Union. The complaint and amended complaintissued on April 11 and July 31, 1975, respectively, allegingthat Barney's Club, Incorporated, herein called Respon-dent, violated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended.IssuesThe primaryissues are:1.Whether Respondent violated Section 8(a)(1) of theAct by maintaining a written rule prohibiting solicitationon company premises by employees after the employees'shifts,whilepermitting employees to remain on thepremises for other purposes.2.Whether Respondent violated Section 8(a)(5) and (1)of the Act by withdrawing recognition from and refusing tobargain with the Union as the collective-bargaining repre-sentativeof its bar and culinary employees. Subsidiaryissues withregard to that allegation are:(a)Whether the rebuttable presumption of the Union'scontinued majority status which flowed from a contract in amultiemployer bargaining unit survived Respondent's time-ly withdrawal from that unit and was applicable to a single-employer bargaining unit.(b) If the presumption did apply, whether Respondenthas rebutted that presumption by affirmatively establishingthat the Union had, in fact, lost its majority or by showingthat Respondent had sufficient objective bases forreason-ably doubting the Union's continued majority.A furtherissue is whetherthe Employer has engaged inany conduct tending to encourage employee disaffectionfrom the Union.All partieswere givenfull opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs.' Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel, Respondent, and Charging Party.Upon the entire record of the case, and my observation ofthe witnessesand their demeanor, I make the following:iIn its brief Respondent requests reconsiderationof itsmotion to reopenits case-in-chief For the reasons set forth in the record relating to the originalmotion, the request is denied BARNEY'S CLUB415FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Nevada corporation engaged in theoperation of a gaming casino, bar, and restaurant atStateline,Nevada. During the year immediately precedingissuance of complaint, Respondent's gross revenues were inexcess of $500,000, and' during the same year Respondentpurchased goods and materials valued in excess of $10,000which originated outsideof Nevada.Respondent is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and it will effectuate thepolicies of the Act for the-Board to assert jurisdiction. SeeThe Anthony Company d/b/a El Dorado Club,220 NLRB886 (1975); and cases cited therein.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection,2(5) of the Act.-III.. THEALLEGED UNFAIR LABOR PRACTICESA.The BackgroundThe Reno Employers Council,-herein called the Associa-tion, is a Nevada, corporation with an office located inReno, Nevada. It is a voluntary association of employersengaged in the casino, restaurant, and other industries. TheAssociation-exists in part for the purpose of representing itsmember-employers in collective bargaining and in adminis-tering collective-bargaining agreements with various labororganizations, including the Union. The Union and theAssociation entered into _ a multiemployer collective-bar-gaining contract on August 3, 1959. The Association agreedto the contract on behalf of employers it represented in theLake Tahoe area. Succeeding contracts followed,2 with thelast effective from December 1, 1971, through November30, 1974.3 That contract was between the Union,and theAssociation on behalf of the individual members thereofsignatory thereto. Five employers were signatory to thecontract, including Respondent .4 Employees covered bythat contract were those in the employers' bar and culinaryoperations at Lake Tahoe.On May 16, 1963, Respondent and the Union enteredintoa single-employer collective-bargaining agreementeffective by its terms from November 30, 1962, throughNovember 30, 1965. In the contract, Respondent recog-nized the Union as the sole bargaining agency for all2 In some of those contracts new member-employers of the Associationwere added and other employers were deleted.3Nevada is a right-to-work State and none of the contracts contain aunion-securityclause.4The signatory employerswereBarney's Club, Harvey's Resort Hotel,Nevada Lodge, Sahara-Tahoe, and Tahoe Nugget.5The General Counsel concedes in its complaint that the withdrawal wastimely.6 Berry is also vice president of Respondent and a member of its board ofdirectors7These findings are based on a stipulation of the parties. There is noevidence in the record that the employees were aware of the rule before theposting. Respondent offered no evidence that would indicate that the rulewas necessaryto maintaindiscipline or production.employees employed by it in its bar and culinary operationsat Lake Tahoe. At some unspecified date, Respondentjoined,the Association. Respondent became a party to themultiemployer bargaining agreement between the Associa-tion and the Union, which was effective from November 30,1965, through November 30, 1968. Respondent continuedto be a. party to the successive multiemployer collective-bargaining contracts through the one that expired onNovember 30,1974.On August 30, 1974, Respondent timely withdrew itsmembership from the Association.5On October 24, 1974, Respondent refused to bargain withthe Union, and Respondent has withdrawn recognitionfrom the _ Union. On _ July 25, 1975, Respondent filed apetition for .an election with -the Board. That.petition soughtan election among Respondent's culinary and bartenderemployees in a single-employer unit. The complaint allegesa refusal to bargain, in. that - single-employer unit.. Thecomplaint alleges, the- answer as amended ad_mits, and Ifind that the appropriate bargaining unit is:_All employees employed by the Respondent in its barand culinary operations at its Stateline, Nevada, opera-tions,excluding all other employees, guards, -andsupervisors as defined in the Act-"-B.The No-Solicitation Rule1.The facts--On about July 22, 1974, Respondent posted a n6-solicita-tion rule on its front door. The posting was authorized byRobert'G. Berry, Respondent's chief executive officers Theposted rule enunciated a policy that had been in existencefor at least 4 years prior to July 22, 1974.7 The part of therule that is alleged to be violative of the Act states: 8Based upon long established rules, your attention' iscalled to the following:Solicitation on company premises by employeesafteremployees shift has been completed isprohibited.Violation of any of the above rules will result inimmediate disciplinary action, including dis-chargeSolicitation of any type by employees during working time is prohibited.Distribution of literature of any type or description by employees duringworking time is prohibited.Distribution of literature ofanytype or description in working areas isprohibited. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent permitted employees to come on to itspremises after their shifts. Indeed, such a practice wasencouraged in that Respondent customarily allowed em-ployees to have a free drink at its bar after they hadcompleted' a shift. Employees often sat-at the bar forextended periods when they were off shift and spoke amongthemselves and with supervisors. Sometimes the employeeswere in uniform and sometimes they were not. In general,Respondent considered off-shift employees to be membersof the public who were welcome to use its facilities.Respondent did not maintain an employees' lounge orrest area. The only area in Respondent's facility that wasreserved for, off-shift or off-duty employees was, a singletable, that seated about eight people, in its public restau-rant. That table was about 4 feet away from the next tableat which customers sat ,and customers could overhear whatwas being said at the 'table reserved for employees., Thattable was generally used by employees =during their breakperiods and was seldom used by off shift employees.Respondent maintained the no-solicitation rule by post-ing it and thereby notifying the_ employees that it wascurrently in force. The rule provided on its face that aviolationwould result in immediate disciplinary action,including discharge. There is' no contention that anyonewas disciplined for violation of the rule. 'Off--shift employeesdid engage in a number of different types of solicitation onRespondent's premises, and Respondent took no actionagainst those solicitations.As to some types of solicitations, there is no evidence inthe record that Respondent knew they were taking place. Inthat category are sales of Avon products and shoes byemployees to other employees and invitations by employeesto other employees to attend parties .9 With regard to twotypes of solicitation,Respondent did have knowledge.Those related to the sale of Elks Club raffle tickets and theparticipation by employees in football and baseball gam-bling pools. '-Al Labendz, who was employed by Respondent as abartender from about 1967 through part of 1969 and thenagain from 1970 through July 1973, credibly testified that,two or three times a year during the time he was employed,he sold Elks Club raffle tickets to employees, supervisors,-and customers on the premises. At times he sold as many as80 or 100 tickets. Each time a raffle was held, he solicitedthen General Manager Lewis and then Assistant GeneralManager Source. Some of the employees he sold the ticketsto were on duty and others were off duty. He also sold thetickets to Barney O'Malia, who at one time was owner ofthe club, and to Eugene Terry, who at one time was barmanager.Labendz credibly testified that a football pool was heldevery week during the fall up to his termination in 1973.Records of the pool were maintained on a card which waskept in the cashier's cage, and supervisors participated inthe pool, including Lewis, Source, Keno Boss Bill Coombs,9 A] Labendz, who was a bartender for Respondent from about 1967through part of 1969 and again from 1970 through July 1973, crediblytestified that he saw off-duty employees selling Avon products on thepremisesduring both his periods of employment and that at sometime in1971 or 1972 he' bought a pair of shoes from another employee on thepremises.He also averred that he didn't know whether the people showingthe Avon products and selling the shoes made any attempt to conceal theirand Pit Bosses Lorin Phoenix and Vern Pratt. Gary Powers,who was a bartender from July 1973 to November 1974,credibly testified that most of the employees participated inbaseball and football pools after their shifts ended and thatsupervisors participated. He personally asked employees toparticipate. He participated in a world series pool in the fallof 1974 and sold chances to off-duty employees. As late as afew weeks before the hearing, one of the bartenders offeredUnionBusinessRepresentativeHoward Lawrence achance to get in the football pool while Lawrence wasvisiting the premises.2.Analysis and conclusions with regard to theno-solicitation ruleThe right of employees to self-organization has oftencome into conflict with the right of employers to maintaindiscipline in their establishments and to control the use oftheir property. Over the years, the Board and the courtshave attempted to reconcile these conflicts through theformulation of rules of law which attempt to maximize thescope of the rights of each to the extent that they do notunduly diminish the rights of the other:'Republic AviationCorporation v. N.LR.B.,324 U.S. 793 (1945);N.LRB. v.Babcock & Wilcox Company,351U.S. 105 (1956). Indrawing guidelines in this area the United, States SupremeCourt has held: "No restriction may be placed on theemployees' right to discuss self-organization among them-selves, unless the-employer can demonstrate that a restric-tion is necessary to maintain production or discipline."N.LRB. v. Babcock & Wilcox Co., supraat 113. InN.LRB. v. United Steelworkers ofAmerica, CIO [Nutone],357U.S. 357 (1958), the Supreme Court noted that"mechanical answers" do not solve "this non-mechanical,complex problem in labor management relations!' How-ever` certain guidelines have been' well established. Inattempting to reconcile the legitimate interests of bothemployers and unions, the Board has looked at the natureof the business. Thus, the rules which have evolved relatingto industrial establishments 10 have not been applied toretail stores. Because active solicitationin a salesarea maydisrupt the retail store's business, an employer may legallyprohibit distribution and solicitation by employees andnonemployees on the selling floor even during the' non-working time of the employees.May Department Stores Co.,59 NLRB 976 (1944), enfd. 154 F.2d 533 (C.A. 8, 1946);Marshall Field &Co., 98 NLRB 88 (1952), enforcementdenied in part 200 F.2d 375 (C.A. 7, 1952). InMarshallField,the Board was faced with the question whether apublic restaurant within a department store should orshould not be considereda sales areawithinwhichemployees could be prohibited from soliciting. The Boardanswered the question in the negative, holding: "The,Boarddoes not agree with the Respondent's general contentionaction frommanagement, and he didn't know if management knew aboutthe sales. Labendz and Gary Powers, who was a bartender for Respondentfrom July 1973 to November 1974, credibly testified that on a number ofoccasionsemployeeson the premisesinvited them to parties. Even if suchinvitations could beconsidered solicitationswithin the compass of the no-solicitationrule, thereis no evidence that Respondent knew of them.10 SeeStoddard-Quirk Manufacturing Co.,138 NLRB 615 (1962). BARNEY'S CLUBthat prohibition of all solicitation in public restaurants islawful." 11In the instant case Respondent operates a gamblingcasino,bars,and a public restaurant. The gamblingestablishmentis analogousto a retail store for the purposesof the no-solicitation rule. Thus, Respondent could lawfullyban all solicitation in the gambling area, but it could notlawfully maintain a general ban on solicitation in the publicbars or restaurant. In that the no-solicitation rule inquestion applies equally to the gaming area, the bars, andthe public restaurant, the legal principles applicable to thelawful limitation of soliciting on the sales floor of adepartment store do not apply.InGTE Lenkurt, incorporated,204 NLRB 921 (1973), theBoard found to be lawful a no-solicitation rule that read:"An employee is not to enter the ,plant or remain on thepremisesunless he is on duty or scheduled for work." TheBoard stated:Under well-settled principles applicable to employeeactivities ... an employer may not, absent specialcircumstances,prohibit employees lawfully on thepremises from engaging in union solicitation on theirown time. However, it is also well settled that nonem-ployees are not entitled to enter an employer's premisesto engage in union activity there. Accordingly, todispose of the issue here, we must determine which ofthese principles applies to an off-duty employee, i.e.,whether, nonwithstanding an employer rule to thecontrary,he has a right to enter or remain on anemployer's premises if he wishes to do so for thispurpose.In our view he does not, for his status is more nearlyanalogous to that of a nonemployee, and he is subject tothe principles applicable to nonemployees. [Footnotesomitted.]InLenkurt,the Board was dealing with a total exclusion ofoff-duty employees from respondents nonretail premises.InM Restaurants, Incorporated d/b/a The Mandarin,221NLRB 264 (1975), the Board considered a situation whereoff-shift employees were allowed to enter a restaurant'spremisesfor limited purposes. In,that case, the no-solicita-tion rule read: "Solicitation on - company premises byemployees after employees' shift, has been completed isprohibited." The Board distinguished theLenkurtsituationand ruled that the no-solicitation clause was invalid,holding:The rule in the instant case was directed solely atemployee solicitation. In fact Respondent permittedoff duty employees to wait for fellow employees tofinish work, to pick up their paychecks on their days -off,and to return to the premises to eat with their cowork-ers:Under these circumstances and particularly in viewof the majority's holding inLenkurt,it is evident thateven under the standard enunciated in that case11 InN.LKB. v. Magnavox Company of Tennessee,415 U.S. 322 (1974),the SupremeCourt held:The place of work is a place uniquely appropriate for dissemination ofviews concerning the bargaining representative and the various options417Respondent's no-access rule is presumptively invalidand unlawful.In the instantcase the no-solicitation rule is identical to theone considered by the Board in theMandarincase. As inthe Mandarincase, Respondent's employees were permittedto come on to Respondent's premiseswhen they were offshift.They were encouraged to do so by Respondent in thatRespondent gave them free drinks after shift. They wereallowed toremain atthe bar and to use Respondent'sfacilities.In addition,Respondent knew that off-shiftemployees were participating in sports pools and employeeshad been solicited to purchase Elk's Club raffle tickets.Respondent made no effort to limit those activities. There isno evidence that the rule was known to employees beforethe posting. The rule was posted after the Union's renewedorganizational activity. Respondent offered no evidence toestablish that it's rule was necessary to maintain productionor discipline.12-Respondent cannot justify its no-solicitation rule on theground that no one was disciplined under it. It wasenforced in that employees were warned by the verywording of the rule that they would be disciplined for itsviolation.As the Board stated inThe Great Atlantic &Pacific Tea Company, Inc.,162 NLRB 1182, 1884 (1967):...we reject the Respondent's argument that the rulecould have had no coercive effect since it was notenforced. It is well established that the mere existence ofan unlawful no-solicitation rule makes it susceptible toapplication to employees and this factor alone tends tocoerce, restrain, and interfere with their right to engagein self-organizational activities. [Footnote omitted.]I find that the principles enunciated ir.theMandarincaseare controlling and that Respondent violated Section8(a)(1) of the Act by maintaining the no-solicitation rule.C.The Refusal To Bargain1.The factsa.The testimony of StaffAlfred E. Staff is the bar manager for the Overland Hotelin Reno. From early July 1973 until the summer of 1974,when a trusteeship was imposed on the Union, Staff waspresident of the Union. During that time, Staff, in additionto being union president, was a full-time bartender. Theonly full-time paid union officer was Secretary-Treasurerand BusinessManager E. W. Tucker. The followingfindings are based on the credited testimony of Staff.During the summer of 1974, the Union had about $11,000in its treasury and that amount was decreasing. However,the Union's liabilities did not exceed its assets. The Unionhad approximately 1,000 members, of whom between 700and 800 were paid up in their dues.13 In the spring of 1974,the Union sentBusinessManager Tucker to the headquar-open to the employees. So long as the distribution is by employees toemployees andso long asthe in-plant solicitation is on nonworkingtime,banning of that solicitation might seriously dilute § 7 rights.12Cf.Florida Steel Corporation,215 NLRB 97 (1974).13At another point in his testimony, Staff averred that there were about(Continued) 418DECISIONSOF NATIONALLABOR RELATIONS BOARDters of the International in Cincinnati to see if he couldobtain money to help the Union organize. The executivecommittee of the Union had discussed the need to obtainmore members and to build up the membership to a pointwhere the Union could have some strength when it met withthe Employers to negotiate the next contract. Tucker wentto Cincinnati and discussed the matter with representativesof the International. He then returned and reported to theexecutive committee that the International would give theUnion money to organize if the officers resigned, the Unionwent into trusteeship, and the International administeredtheUnion. The executive committee decided to let theInternationaltake over. The matter was brought up at thenext regular meeting of the Union, and a majority of themembership voted to accept the trusteeship. The officersresigned and the trusteeship was imposed sometime duringthe summer of 1974.14During the summer of 1974, Tucker told Staff that therewere about 30,000 employees in the Lake Tahoe and Renoareas who were employed in categories over which theUnion had jurisdiction.Conversations with Tucker and Staffs review of member-ship records led Staff to believe that of the approximately900 or 1,000 union members in May 1974, about 20 percentwere in the Lake Tahoe area and the balance were in Reno.Staff appeared confused in his testimony with regard to thedistinction between union members and employees repre-sented by the Union. His testimony, read as a whole, clearlyindicates that when he was referring to the approximately900 or 1,000 employees and to the 20-percent figure, he wasreferring to members and - not to all employees who wererepresented through coverage by outstanding contracts.In the spring of 1974, the Union placed announcementsin local newspapers stating that the Union would hold ameeting to discuss with employees what it would ask incontract negotiations and to see if it could get more peopleinterested in an expansion of the Union. The employeesinvited were those in the Lake Tahoearea.No employeesshowed up for the scheduled meeting and itwasnot held.During the time that be was president, Staff spoke tosome unionbartenderswhom he worked with at theOverland Hotel in Reno and he received comments fromthem to the -effect that they were discouraged with theUnion, that the Union didn't do anything for them, andthat they did not like the way the Union was being run.Some bartenders said: "When is the Union going to be ableto do anything for us," "They never do nothing for us," and"What's the sense of joining a Union." He never receivedany compliments on the performance of the Union. Inaddition to talking-to bartenders -at-the Overland Hotel, hespoke to some culinary workers at various clubs in the Renoarea in an attempt to organize them. However, there is no700 to 750 paid-up members and in addition there were about 150 otherpeople who were on the membership rolls who were not paid up,but whowere not suspended.The highest number of members during Staffs term ofoffice was about 1,200.14 Staff testified that the officers resigned inJuly or August 1974,but laterin his testimony he averred that the trusteeship might have been imposed inJune.15As the Board held inBartenders, Hotel, Motel and RestaurantEmployersBargaining Associationof Pocatello,Idaho, anditsEmployer-Members,213NLRB651 (1974),an employer's reasonablybased doubt of the union'sevidence in the record that any employees of Respondentexpressed dissatisfaction with the Union to Staff.Staff did not communicate any of the matters relatedabove to Respondent and there is no indication in therecord that Respondent knew of the substance of thosematters at the time that it refused to bargain with theUnion.Apparently Respondent is relying on Staff's testimonysolely for the purpose of attempting to prove that theUnion, in fact, did not have majority status.15 With regardto the matters set forth below, Respondent contends that itdid have -a reasonably based doubt as to the Union'smajority, upon which it acted in withdrawing recognition.b.Remarksby employees of Respondent,conversations between supervisors,and the newspaperarticlesIn October 1974, Respondent had in its employ about 40employees in bar and culinary classifications.16 In mid-August 1974 Respondent made a determination that theUnion did not represent a majority of its bar and culinaryemployees. However, Respondent continued its investiga-tion concerning the Union's majority from July 1974 until itauthorized its attorney to send a letter dated October 24,1974, in which the Union was notified that Respondentdoubted the Union's majority status.17The decision to question the Union's majority status wasmade by Respondent's chief executive officer, Robert G.Berry.Berry received some direct and indirect reportsconcerning the attitude of some of his employees towardthe Union.Sometime between July 15 and the latter part of August1974, Berry spoke to a waitress named Pam, whose lastname he -could not remember. She told him that she hadnever seen a union personat the Club and didn't want anypart of the Union. Sometime between July 15 and lateAugust 1974, Berry spoke to a bartender named Barry,whose last name he could not recall. He had no specificrecollection of what that employee told him about theUnion. Sometime- before August 30, Berry spoke to awaitress named Connie, whose last name he could notremember. She told him-that she was not interested in beingrepresented by the Union.Sometime in August or September 1974, Respondent'sassistant general manager, N. Dart Voss, had a conversa-tion with employee Elmer Willsey. Willsey told Voss thatthere had been someone from the Union contacting them,trying to get them to join the Union. Willsey also said thathe had dealings with those people before and that he didnot want anything to do with them. Voss reported theincident to Respondent's general manager, Harry Bay. InSeptember or October 1974, Bay himself had overheardmajority status must be predicated on information it had at the time of itsrefusal to bargain. See alsoOrion Corporation,210 NLRB 633 (1974), enfd.515 F.2d 81(C.A. 7, 1975).-16This finding is based on the credited testimony of Respondent'sassistant general manager, N. Darl Voss.Robert G Berry,who is Respon-dent's chief executive officer, board member, and vice president,has lessdaily contact with the employees than Voss. Berry testified that the numberof bar and culinary employees in the summer is about 40 to 50, in the fall, 30to 35, and in the winter about half that of the summer17These findings are based on the testimony of Berry. BARNEY'S CLUBWillsey tellsomeone else:"Damn thoseunions - I wishthey's stay out of here,so I can getmy work done." Boththese incidents were reported to Respondent's chief execu-tive officer, Berry.Sometimebetween September through October 1974,Voss spoke to employee Mitch Roskin. Roskin said that aunion representativehad offered to pay his initiation feesand dues if he would recruit other employees to join theUnion. Roskin also told Voss that he had dealings with theUnion in the east and he was not too happy with them. Vossreported the conversation to Bay who in turn reported it toBerry.Berry testified that he was told about a Mitch and anElmer, neither ofwhose last nameshe could recall, by Bay.He also averred that he spoke to Voss and Bar ManagerRobert Badertscher about employees. He testified thatbetweenJuly 15 and October 1974 Voss told him that,-based on his (Voss) investigation, he was of the opinionthat the Union did not represent a majority of the bar andculinary employees.BetweenJuly and October 24, 1974,BarManagerBadertscher told Voss that he (Badertscher) felt the peoplein the bar were not interested in being represented by theUnion and that they were all happy with the conditions asthey were. Voss reported that comment to Berry.18InAugust 1974, -Badertscher told Bay that in his(Badertscher's) opinion; people who worked under him didnot want the Union to represent them. Bay crediblytestified that Badertscher did not tell him the basis for thatopinion. Bay reported the conversation to Berry. Also inAugust 1974 Voss told Bay that he (Voss) didn't think theUnion had a majority at the Club. Bay reported that toBerry.About late June or early July 1974, Berry read certainarticles intheReno Evening Gazette and the TahoeTribune which stated- that there was a trusteeship. He sawin the papers advertisements by International TrusteeBramlet concerningorganizationalmeetingswhich were tobe held. Berry was also informed about the trusteeship byhis attorney.19c.The decision to withdraw recognitionRespondent acknowledges that on or about October 24,1974, it refused to bargain with the Union and that it haswithdrawnrecognitionfrom the Union. Respondent con-tends that at the time it refused to bargain it had sufficientobjective bases for reasonably doubting the Union's contin=ued majority.The remarks of certain employees concerning theirattitude toward the Union and various conversationsbetweensupervisors relating to the employees' attitudes arediscussedabove. Also, as indicated above, Berry obtainedinformation concerning the Union's trusteeship and thefinancial difficulties of the Union. In addition, Berry knewthat Nevada is a right-to-work State and the contracts didnot containa union-security clause.He credibly testified18These findings are based on the credited testimony of Voss.19Berry testified that he understood from several sources that atrusteeship was imposed because of the Union's inadequate funds, lack ofmembership, and lack of cash flow to conduct operations. When asked the419that he had no knowledge ofanyelection ever having beenheld among the employees.Sometime prior to October 24,1974,Berry had aconversation with his law partner,George Allison.Allisonhad represented another employer,Harvey'sCasino, in astate court proceeding,Allison told Berry that during thatproceeding a union representative said that he did not knowhow many people the Union represented at the Lake andthat the union representative refused to. disclose the actualmembership of the Union among people at the Lake.Respondent also adduced considerable evidence con-cerning the turnover of its employees and the Union'sactivity or lack thereof.Between July and October 1974,Berry,Bay, and Voss often discussed the amount ofturnover among Respondent's employees.During thatperiod the highest number of culinary and bar employeeswas about 50. Voss testified that from his observation of theemployees who were physically present,he concluded thatthere was about a 50-percent turnover between June, andOctober 24,1974.Bay testified that from July to the end ofOctober 1974 the turnover rate among bar and culinaryemployees was 4 or 5 to 1. Berry testified that during thesummer there was a complete turnover of culinary employ-ees about every 2 months and a turnover of bar employeessomewhat less frequently.He averred that his data onturnover was based on transaction sheets that he examinedevery day,on reports from the supervisors, and from hisobservation of employees on the premises.Respondent didnot offer any records in this regard and there was notestimony concerning the classifications of the employeeswho most frequently left Respondent's employ.However, Icredit the testimony of Respondent's witnesses to the extentthat they averred that there was a very substantial amountof turnover among Respondent's bar and culinaryemploy-ees.In late June or early July 1974,Berry attended a meetingof the Association. Berry had been paying dues to theAssociation and he knew that Respondent was a member.At the meeting,Association Official Knoll told the employ-er-members that the union contract was going to berenegotiated that fall.Berry testified that until that meetinghe did not know that Respondent had a contract with theUnion.On May 10, 1973,Berry and others purchased amajority of the shares of Respondent.From August3, 1973,to the present Berry has been a member of the board ofdirectors,vice president, and chief executive officer ofRespondent. For about 5 years before 1973, Berry repre-sented Respondent as its attorney.Shortly after Berry tookover management of Respondent, he received bills from theAssociation which he paid. Respondent was a party tosuccessive collective-bargaining agreements with the Unionfrom May 16, 1973,through November 30, 1974.I do notcreditBerry'sassertion that he acquired a substantialownership interest as well as managerial control of Respon-dent without looking into and knowing of Respondent'scontractual obligations. This is particularly true as Berryhad previously represented Respondent as its attorney.sources of his belief, he testified that his opinion was based on such mattersas his observation of the poor business practices of the Umon and lack ofinterest by employees in the Union. He also referred to certain newspaperarticles and advertisements he had read. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, Berry did credibly testify that he had no contactof any kind with the Union from the time that he physicallytook over Respondent on May 10, 1973, until the Associa-tionmeetingin late June or early July 1974.20 He alsocredibly testified that he knew that from July 15 throughAugust 30, 1974, severalorganizerscame into Respondent'spremisesand that thereafter organizers continued to comeon the premises.Until the middle of the summer of 1974 henever saw or discussed any union business with a unionagent.Bay was employed by Respondentas its slotmachinemanager onJune 1, 1973, and was made generalmanageron August 23, 1973. Bay credibly testified that untilsometimein the summer of 1974, he neversaw a unionrepresentative on the premises.Voss was employed by Respondentas assistant generalmanager inAugust 1973. He credibly testified that prior toJuly 1974 he had not heard employees speak about theUnion on thepremisesand he had notseen a union agentthere. In July 1974 he spoke to Bay about union activitiesinside the Club. He told Bay that there were people fromthe Union trying to contact some of the employees tojomthe Union.Voss testified that as of May 1974 he was not aware thattherewas a union representing the bar and culinaryemployees and that he had no knowledge of any collective-bargainingagreement.Bay testified that he became awarethatRespondent was unionizedsometimeduring thesummer of 1974. As indicated above, Berry testified that hewas notaware of that fact until late June or early July 1974.I am unable to credit Berry, Bay, or Voss in that regard. Allthree wereintimately familiar with the bar area of thepremises.Posted conspicuously . over the barwas a sign 21that read: "Hotel and Restaurant Employees and Bartend-ers International Union affiliated with AFL-CIO recog-nizes thishouse asa union house and worthy of the supportof organized labor." Berry's explanation of the sign iscompletely unconvincing. He averred that the sign relatedto specialized customer treatment for union members andthat anyone who showed a union card could get a freedrink. Harry Eve, who has been Respondent's barmanagersinceMay 1975, testified that the sign was about 8 or 10 feetfrom, where customers would be seated, that the sign wasdiscolored from grease and. smoke, and that customers,from where they were seated, would only be able to see thelarge printingwhich read "union house." However, Berry,Bay, and Voss were not restricted to customers' tables andtheir business would carry them to all parts of Respondent'spremises.When, Berry was at the Associationmeeting inlate Juneor early July, he asked for a copy of the union contract andone wassent to him. He testified that when he read thecontract he saw a number of very serious violations of thecontract by Respondent which had never been called to his20 Itthus appears that during that period of time the Union filed nogrievances.21UnionBusinessRepresentative Lawrence credibly testified that unionrecords show that the sign was first posted about 1968.22UnionBusinessRepresentative Lawrence testified that in mid-August1974 he spoke to Respondent's beverage manager, Badertscher, about acomplaint made by employee Hampton. It was stipulated that if Badertscherattention or to the attention of his managers. He did notindicate the nature of the violations.Robert Vickney was a union business agent from 1970through part of 1972. During that time he visited Respon-dent'spremisesat least twice a week and spoke toemployees about their working conditions. In 1972 one ofRespondent's bartenders told him that certain employeesdid not receive holiday pay for two holidays. Vickney spokeabout the matter to one of Respondent's owners but nowritten grievance was filed. He never filed any writtengrievances.Al Labendz was a bartender for Respondent from 1970 tomid-1973. Labendz belonged to the Union and kept hisunion book in a jar by the cash register. That jar was usedby barboys and bartenders for the union books. Periodical-ly, a business representative came on to the premises, tookmoney that was left in the union books, and stampedreceipts in the books. Labendz credibly testified that about90 percent of the bartenders and barboys had union bookswhich they kept in the jar and that he personally observed12 to 15 books in the jar. He credibly testified that some ofthe supervisors including Tom Pavich, who was barmanager in 1971, knew about the books. He also crediblyaverred that during the time he was working there, he saw aunion business agent on the premises about twice. a week.There is no evidence that the Union engaged in anyparticular activities at the Respondent's premises from mid-1973 until early summer 1974.Between-July and the firstpart of October 1974, UnionBusinessRepresentativeHoward Lawrence visited the premises about twice a weektoenforce the contract and receive complaints fromemployees. After October he visited the premises abouttwice a month. Berry credibly testified that in the periodbetween July 15 and August 30, 1974, several unionorganizers came onto the premises. Voss credibly testifiedthat in July 1974 people from the Union were trying tocontact some of the employees to join the Union.22d.The Union's demand for negotiations andRespondent's refusalThe last contract expired by its terms on November 30,1974. By letter dated July 22, 1974, Union InternationalTrustee Al Bramlet notified Respondent of his desire tomodify and change the contract and sought to arrange forcollective-bargaining negotiations. By a letter to the Associ-ation dated August 30, 1974, Respondent withdrew itsauthorization for the Association to represent it in connec-tion with collective-bargaining or labor relations. A copy ofthat letter was sent to the Union, with a covering letterdated August 30, 1974, notifying the Union that Respon-dent terminated the collective-bargaining agreement effec-tive as of the end of the term thereof. By letter datedSeptember 3, 1974, Phillip Bowe, the Union's attorney,acknowledged receipt of Respondent's August 30, 1974,was calledto testify he would havedeniedany conversation with Lawrenceconcerningan alleged grievanceof Hampton. Lawrence acknowledged thatno written grievance was filed. The incident took place in mid-August 1974,which was well after the Union had become active on Respondent'spremises.The incident addslittle tothe record and need not be consideredfurther. BARNEY'S CLUBletter and requested that Respondent contact Bramlet- todiscuss a convenient time- and place for negotiations. Byletter-datedOctober 18, 1974, Bowe, demanded thatRespondent begin negotiations.By letter dated October 24,1974, Respondent's attorney,Nathan Berke,reminded theUnion that Respondent had timely withdrawn from themultiemployer group and was handling its own collectivebargaining.Berke wrote that, he would treat the Union'scorrespondence as a request for Respondent to engage inbargaining on an individual employer unit basis.The letterwent on,to state:"At the direction of our client,this is toinform you that our client has a genuine doubt that yourLocal continues to represent an uncoercedmajority of itsemployees in an appropriate -unit. If, following a validlyconducted election' under the aegis of the National Labor-Relations Board,your Localis selected as the bargainingagent, our client will at such time fulfill, whatever legalobligation it may then have." -The Union filed the unfair labor practice charge onNovember 19, 1974, in which it alleged that Respondentunlawfully refused to recognize and bargain with it.Respondent admits-that commencing on or aboutOctober24, 1974, it has refused to bargain collectively with theUnion and has withdrawn recognition from the Union. OnJuly 25, 1975, which was about 9 months after the refusal tobargain- and about 8 months after the filing of the charge,Respondent filed a petition for an election with the Board.2.Analysis and conclusions with regard to therefusal to bargain23a.Thepresumptionof majorityAs the Board held inWalter E. Heyman d/b/a StanwoodThriftmart,216 NLRB 852 (1975):-A contract,lawful on its face,raises a-presumptionthat the contractingunion wasthe majonty representa-tive at the time the contract was executed,dung thelife of the contract, and thereafter.2-2 Shamrock Dairy, Inc.,119 NLRB 998, 1002(1957), and 124 NLRB494, 495-496 (1959), enfd. 280 F.2d 665 (C.A.D C.), cert. denied 364U.S. 892 (1960).In the instant case,the asserted presumption of continuedmajority status is based on an initial contract in a' singleemployer unit, which contract was effective from Novem-ber 30, 1962, through November 30, 1965, and on succes-sive contracts in a multiemployer bargaining unit fromNovember 30, 1965, through November 30, 1974. Thecomplaint alleges a refusal to bargain in a single-employerbargaining unit.No presumption of continued majority canflow directly from the original contract that expired in 1965.If any such presumption is warranted it must flow from therecently expired contract which was in a multiemployerunit.A serious question is presented as to whether thepresumption of continued majonty which flowed from theexistenceof that multiemployer contract survived the23Much of the legal analysis set forth below is the same as that which iscontained in my decision inSahara-Tahoe Corporation,d/b/a Sahara-TahoeHotel[229NLRBNo 151 (1977)],andTahoe Nuggets, Inc., d/b/a JimKelley's TahoeNuggett[227NLRB357 (1976) ],cases that involved many ofthe same legal principles421withdrawal of Respondent from the multiemployer unitand can be applied to the recreated single-employer unit.InDowntown Bakery Corp.,139 NLRB 1352(1962),enforcement denied in pertinent part 330 F.2d 921(C.A. 6,1964), a successor employer refused to bargain with a unionwhere that union was the- Board-certified representative ofthe employees in a multiemployer bargaining unit whichincluded-a predecessoremployer.In that case,the predeces-sor employer had- signed a separate collective-bargainingagreement with the-union.Relying,on a presumption ofcontinued majority, the Board- found that the successoremployer violated Section 8(aX5) of the Act by refusing tobargain with the union in the single-employer unit. Thecourt refused to enforce`the Board's bargaining -order,holding in part that there was not sufficient evidence in therecord to support a finding of majority status of the union.InThe Richard W. Kaase Company,141NLRB 245(1963), enforcement denied in pertinent part 346 F.2d 24(C.A. 6, 1965),a similar-factual pattern was presented, andthe Board followed itsDowntown BakeryCorp.precedent.InRichardW. Kaase Co.,a union was 'certified'-as thecollective-bargaining agent of the`employees of employersin a rultiemployer bargaining unit which included apredecessor employer.That employer executed a separatecollective-bargaining agreement.Thereafter,a successoremployer continued to recognize thee predecessor's contractbut later withdrew recognition.The Board found that thesuccessor violated Section 8(a)(5) of the Act.The courtonce again refused to enforce the.Board's order, holding:"the ambiguity inherent in the multi-employer election hererelied on- vitiates its efficacy to prove a majority as to anysingle employer."The Board law established by theDowntown BakeryandRichard W.Kaase Co.cases is not directly applicable to theinstant situation.In each of those cases,the individualemployer had-signed separate collective-bargaining con-tractswith the union and the presumption of continuedmajority could flow from those contracts rather than fromthemultiemployer certification.In the instant case, thecollective-bargaining relationship since 1965 was in amultiemployer bargaining unit and the contracts to whichRespondent was a party since then were multiemployerbargaining contracts.24However,I believe that the pre-sumption of continued majority flowing from the multiem-ployer contracts requires a derivative presumption of theUnion'smajority status which is applicable to each of theemployer-members of the multiemployer bargaining unitseparately.Unless a majority of an employer's employeesdesire representation by a union,that employer may notlawfully force representation on them by joining a multiem-ployer bargaining arrangement.Mohawk Business MachinesCorporation,116 NLRB 248 (1956);Dancker & Sellew, Inc.,140 NLRB 824 (1963),enfd. 330 F.2d 46(C.A. 2, 1964).Respondent would have violated the Act in 1962 when itbecame party to the single-employer collective-bargainingagreement if a majority of its employees did not desirerepresentation.Respondent would have again violated the24 It is also noted that, -unlike the instant situation,both those casesinvolved conflicting representational claims by rival unions 422DECISIONSOF NATIONALLABOR RELATIONS BOARDAct in 1965 when it became a party to the multiemployerbargaining agreement if a majority of its employees did notdesire representation at that time. Any unfair labor practicecharge relating to such violations would have had to havebeen filed within 6 months from the violation. Respondentmay not now either attack the initial bargaining relation inthe single-employer unit or the subsequent bargainingrelation in the multiemployer unit. Nor may Respondentuse such matters to establish a defense to the refusal tobargain complaint. As the Board held inNorth Bros. Ford,Inc.,220 NLRB 1021(1975):25Section 10(b) of the Act confines the issuance ofunfair labor practice complaints to events occurringduring the 6 months immediately preceding the filing ofa charge and has been interpreted by the SupremeCourt to bar finding-anyunfair labor practice, eventhough committed within that period, which turns onwhether or not events outside that period violated theAct.Bryan .ManufacturingCo.3 The Court, holding thatmaintenanceand enforcement of a contract more than6 months after recognition of a minority union did notviolate th6^Act, -relied in part on the` legislative historyindicating that Congress specifically intended Section10(b) to apply to agreements with minority unions inorder to stabilize bargaining relations. Noting that laborlegislation traditionally entails- compromise, the Courtobservedthat the interest in employee freedom of choice isone of those given large recognition by the Act asamended. But neither can one disregard theinterest in "industrial peace which it is the overallpurpose of the Act to secure." 4The Board, in light ofBryan,has since held that Section10(b) is applicable to a refusal-to-bargain defense thatthe bargaining relation was unlawfully established.53 Local Lodge No 1424, JAM, AFL-CIO [Bryan Manufacturing Co lv.NLRB,362US411(1960).4 Idat 428, citations omitted.5BarringtonPlaza and Tragmew, Inc,185 NLRB 962 (1970),enforcement denied on other groundssub nom Tragmew, Inc, andConsolidated Hotels of California v. N.LR B,470 F.2d 669 (C.A. 9,1972);Roman Stone Construction Company, and Kindred ConcreteProducts, Inc.,153 NLRB 659, fn. 3 (1965).Respondent may not, at this late date, attack either theinitial recognition of the Union by Respondent or the initialcontract in either the single- or multi-employer units. Itcannot defend against the refusal-to-bargain complaint onthe ground that those contracts were entered into at a timewhen the Union did not represent a majority of theemployees of Respondent. Nor can it defend on the groundthat theUnion did not represent a majority of theemployees in the overall multiemployer bargaining unit.Those contracts must be considered valid on both thosegrounds. The presumption of majority status which contin-ued over the years based on successive contracts appliesboth as to the employees of Respondent and to theemployees in the multiemployer unit. I therefore find thatthe General Counsel has properly relied on that presump-tion to establish the Union's majority in the unit inquestion. It remains to be considered whether-Respondenthas successfully rebutted that presumption.b.The attempt to rebut the presumption(1)The background lawInJames W. Whitfield, d/b/a Cutten Supermarket, 220NLRB 507, 508 (1975), the Board summarizedthe^existinglaw, holding:It is well settled that Section 8(a)(5) and Section 8(d)of the Act require an employer to recognize and bargainin good faith with the bargaining representative selectedby a majority of its employees. That recognitionestablishes a presumption of majority status which, incircumstances such as this, may be rebutted.6 Theemployer may lawfully refuse to bargain with the unionif it rebuts the presumption by affirmatively establishingthat the union has in fact lost its majority status, orshows that it has sufficient objective bases for reason-ably doubting- the union's continued majority status.?To establish sufficient objective bases, however, re-quires more than the mere assertion thereof based, uponthe employer's subjective frame of mind S Furthermore,the employer must not have engaged in any conducttending to encourage employee disaffection from theunion .96Cf.NL.R.B. v. Frick Company,423 F.2d 1327 (C.A. 3, 1970);Keller Plastics Easter), Inc.,157 NLRB 583 (1966).4 Celanese Corporation ofAmenca95 NLRB 664,672 (1951);PeoplesGas System,Inc—214 NLRB 944,(1974).8 Laystrom Manufacturing Co.,151 NLRB 1482(1965), enforcementdenied 359 F.2d 799 (C.A. 7, 1966);AutomatedBusinessSystems, Inc, aDivisionofLittonBusinessSystems, Inc.,205NLRB 532 (1973),enforcement denied 497 F.2d 262 (C.A. 6, 1974).9 Peoples Gas System, Inc, supraInBartenders,Hotel,Motel and Restaurant EmployersBargaining Assn. of Pocatello, supra,213 NLRB at 652, theBoard held that these principles are equally applicablewhether the union was certified by the Board or wasrecognized without Board certification. In that case, theBoard held that the existence of a prior contract, lawful onitsface, raised a presumption that the union was themajority representative at the time the contract wasexecuted and also raised the presumption that the union'smajority continued at least through the life of the contract.The Board held that "Following the expiration of thecontract ... the presumption continues and, thoughrebuttable, the burden of rebutting it rests on the party whowoulddoso...."(2)The alleged actual loss of majorityFor the reasons set forth above, the presumption ofcontinued majority which flowed from the contract sur-vived the change in the bargaining unit and applied to thesingle-employer unit. It follows that the change in the unit25 See alsoStanwood Thnftmart, supra. BARNEY'S CLUBis not-in itself proof that the Union no longer represented amajority of Respondent's employees.During the summer of 1974 the Union had about $11,000in its treasury and that amount was decreasing. However,the Union's liabilities did not exceed .its-assets, and even ifthey did the Union's financial condition would not indicatehow many employees the Union actually represented. Evenif Staff were correct in his estimate that there were about30,000 employees in the Lake Tahoe area who wereemployed in categories over which the Union had jurisdic-tion, that figure would not give any insight into how manyemployees the Union in fact did represent.About that time the Union had approximately 900 or1,000, members, of whom perhaps 20 percent were from theLake Tahoe area. Between 700 and 800 were paid up intheir dues. Those are industrywide figures and there is noway to tell from them how many of Respondent's employ-ees were unionmembers. Even if Respondent had estab-lished that a majority of its employees were not members ofthe Union, such a showing would not be the equivalent ofestablishing a lack of desire of those employees for unionrepresentation. Employees may desire representation-with-out wanting to join a union or pay dues.Orion Corporation,210 NLRB 633 (1974), `enfd. 515 F.2d 81 (C.A. 7, 1975). Asthe Board stated inWald Transfer & Storage Co,218NLRB 592 (1975):It has been clearly established that a distinction existsbetween union membership and union support, fore-closing relying upon one as evidence of the other. Here,union membership being voluntary in this right-to-workState emphasizes that distinction.Many employeeswhile approving of the Union may not choose to give ittheir financial supportorparticipateas members.33 SeeTerrellMachine Company,173NLRB 1480 (1969), enfd. 427F.2d 1088 (CA. 4, 1970), cert. demed 398 U.S. 929;N.LR.B v. Gulf-montHotel Company,362 F.2d 588,592 (C.A. 5, 1966).The fact that employees in the industry at the Lake didnot attend a union meeting after announcements wereplaced in newspapers may indicate some apathy on the partof employees who happened to see the announcements. Itdoesnot indicate that a majority of Respondent's employ-ees no longerdesired to be represented by the Union.The Union sought funds from the International toorganizeemployees in the industry and to build up itsmembership so that it would have strength in negotiatingthe next contract. The Union also accepted Internationaltrusteeship. Those facts, however, do not indicate whetheror not the Union represented a majority of Respondent'semployees. The Union wanted to obtain more members inthe industry and it engagedin someinternal revisions, but itwould be sheer speculation to make an evaluation based onthose facts as to the number of Respondent's employees theUnion actually represented.Some of the bartenders at the Overland Hotel in Renotold Staff, in substalice, that they were dissatisfied with theUnion. There is no evidence in the record that any of theemployees of Respondent ever expressed dissatisfactionwith the Union to Staff. The above matters in themselves,and when considered in connection with the matters setforth below relating to Respondent's claimed reasonable423doubt as to the Union's majority, fall short ofestablishingthat the. Union in, fact did notrepresenta majority ofRespondent's employees.(3)The alleged reasonably based doubt of theUnion's majority statusRespondent, through its chief executive officer, Berry,made a determinationin mid-August 1974 that the Uniondid not represent a majority of its bar and culinaryemployees. Until October 24, 1974, when the Union wasnotified that Respondent doubted its majority status,Respondentcontinued to investigatethe matter. However,Respondent's initial determination in that regard was madewhile it wasstill'part of the multiemployer bargaining unitand still bound by the multiemployer contract. Respondentdid not-withdraw from the Associationuntil,August 30,1974, 2 weeks later. Respondent did not notify the Unionthat it questioned the Union's majority status until October24, 19744 almost 2 months after it withdrew from theAssociation.Respondent did not file a petition for anelection until July 25, 1975, some 9 months after it refusedto bargain with the Union.The Board has long held that questions relating to anemployer's reasonably based doubtas to a union's contin-ued majority cannot be resolved by the application of anymechanical formulas and can only be answered "in the lightof the totality of all circumstances involved in.a particularcase."CelaneseCorporation of America,95NLRB 664(195 1). In the instant caseRespondent has raised a numberof matters on which itclaimsto have based a reasonabledoubt as to the Union's majority. These -matters must beconsidered in the context of the major disruption in thebargaining unit which occurred when Respondent with-drew from the Association, and in the context of the filingby Respondent of a petition for an election. Also to beconsidered,however, are the facts that Respondent madeitsdetermination that the Union did not represent themajority of its bar and culinary workers before it withdrewfrom the multiemployer bargaining unit and the fact -thatRespondent did not see fit to file a petition for an electionuntil some 9 months after it refused to bargain and some 11months after it made the determination that the Union didnot represent a majority.Some of the matters raised by Respondent to establish areasonably based doubt as; to the Union's majority do, notwarrant prolonged discussion. Respondent's chief executiveofficer, Berry, knew that Nevada was a right-to-work Stateand that the contracts did not contain a union-securityclause. Such matters do not indicate whether or not a unionrepresents a majority of an employer's employees. Cf.WaldTransfer & Storage Co., supra.Berry's law partner told himthat in a state court proceeding involving another employerthe union representative had refused to disclose the actualmembership in the union of the employees at the Lake. Noimplication can be derived from that fact that the Uniondid not represent a majority of Respondent's employees.Other matters require more extended attention. Thoseinclude the trusteeship, the employee turnover, indicationsof employee dissatisfaction, and matters relating to unioninactivity. 424DECISIONSOF NATIONAL LABORRELATIONS BOARDBerry had no knowledge of any election ever having beenheld among the -employees. However, the presumption ofmajority can be based on either certification or, voluntaryrecognition, and where an employer voluntarily recognizesa union it cannot use that fact-as a basis for doubting theunion'smajority. Cf.Bartenders,Hotel, Motel and Restau-rant Employers Bargaining Assn. of Pocatello, supra.Berry read in the newspapers that the Union was intrusteeship and he heard of financial difficulties of theUnion. He also knew that in the summer of 1974 unionrepresentatives were on the premises and that organization-al activity was taking place. The fact that the Union wasundergoing internal revisions does not indicate whether ornot it continued to represent a majority of the Respondent'semployees. A union may have financial difficulties whetheror not it represents a majority, and organizational activityonly indicates that a union desires more members than ithas.Berry knew that there was a very substantial turnoveramong the bar and culinary employees. High turnover isone circumstance, among others, that must be considered indetermining whether an employer has a reasonably baseddoubt as to a union's majority status.Peoples Gas System,Inc.,214 NLRB 930 (1974);Convair Division of GeneralDynamics Corporation,169 NLRB 131 (1968);KentuckyNews, Incorporated165 NLRB 777 (1967). However, highemployee turnover in itself is insufficient to establish areasonable doubt as to a union's majority, and the Boardhas repeatedly held that new employees will be presumed tosupport a union in the same ratio as those they may replace.Strange and Lindsey Beverages, Inc., et aL d/b/a Pepsi-Cola-Dr. Pepper Bottling Co.219 NLRB 1200 (1975);King RadioCorporation,208 NLRB 578 (1974), enfd. 510 F.2d 1154(C.A. 10, 1975).Berry knew that some of the employees were dissatisfiedwith the Union. Employee Pam,, whose last name he couldnot remember, told him that she didn't want any part of theUnion. Employee Connie, whose last name he could notremember, told him that she was not interested in beingrepresented by the Union. Berry learned from AssistantGeneralManager Voss or General Manager Bay thatemployee Willsey had said that he did not want anything todo with the union people. Berry also learned from Bay orVoss that employee Roskin had said that he had dealingswith the Union in the east and that he was not too happywith them. Thus Berry had information that four namedemployees (two of whose last names could not be recalled)had expressedsome, form of disapproval of the Union.There were about 40 employees in the bar and culinaryemployees' unit in October 1974. The evidence adduced byRespondent falls far short of establishing that a majority ofthe employees in the bargaining unit expressed displeasurewith the Union. The number that had expressed displeasurewas ,insubstantial in relation to the overall employeecomplement in the unit and Respondent could not base areasonable doubt of majority on such a limited number ofremarks. Cf.Strange and Lindsey Beverages, supra.Respondent's supervisors often talked among. themselvesabout the status of theUnion,Bar Manager Badertschertold Voss that he (Badertscher) felt that the people in thebar were not interested in being represented by the Unionand that they were all happy with the conditions as theywere. Voss reported that to Berry. Badertscher also told Baythat he (Badertscher) was of the opinion that the peoplethat worked for him did not want the Union to representthem. Badertscher did not tell Bay the basis for thatopinion. Bay reported the conversation to Berry:Voss toldBay that he (Voss) didn't think the Union had a majority atthe club and Bay reported that to Berry. However, thesubjective evaluations of supervisors cannot be used as abasis for reasonablydoubting a union's majority. As theBoard held inTerrellMachine Company,173 NLRB 1480(1969), enfd. 427 F.2d 1088 (C.A. 4, 1970), cert. denied 398U.S. 929 (1970):26To be of any significance, the evidence of dissatisfactionwith a validly recognized incumbent Union must comefrom the employees themselves, not from the employeron their behalf.The testimony of UnionBusinessAgent Vickney andemployee Labendz established that a union business agentvisited thepremisesabout twice a week at least until mid-1973. There is no evidence that the Union took an activerole at Respondent's premisesfrom mid-1973 until the earlysummer of1974. During that period, Berry, Bay, and Vosssaw no unionrepresentatives on the premises and nogrievanceswere filed.Beginningin July 1974, UnionBusinessRepresentative Lawrence visited the premisesabout twice a week to enforce the contract and to receivecomplaints from' employees. After October he visited thepremisesabout twice a month. Berry. knew that in thesummer of 1974several unionorganizerscameonto thepremises,and Voss knew that starting in July 1974 theUnion was trying to contact some of the employees to jointheUnion.Though there is no evidence that unionrepresentatives were on thepremisesfrom mid-1973 untilearly 1974, the contractwas in effectduring that period. Inaddition,a sign wasprominently displayed over the barshowing that Respondentwas a union house.Lack of activity by a union is one factor to be consideredin evaluating whether a company has a reasonable doubt ofthe union's majority.Taft Broadcasting,201 NLRB 801(1973). In the instantcase,a contract ,was in effect at alltimes untilNovember 30, 1974, and there is no evidencethat the Union abandoned its status as collective-bargain-ing agentof the employees. Berry testified that his readingof the contract in late June or early July 1974 led him tobelieve that Respondent had engagedin seriousviolationsof the contract without any protest from the Union.However, there is no evidence that the Union had knowl-edgeof, anycontract violations or had any cause to believethat grievances should be filed. The relative inactivity of theUnion between mid-1973 and early summer 1974is not, initself,sufficientto raise a reasonabledoubt as to theUnion's continuedmajority.InUnited Supermarkers, Inc.,214 NLRB 958 (1974), theBoard found that -an employer did not have a reasonabledoubt based on objectivefacts asto the union's continuedmajority status. The Board held:zs In finding a violation in theTerrellcase, the Board noted. "that theRespondent could have filed a petition for an election, or asked that theUnion do so, in order to resolve its alleged doubt, but it took no such steps." BARNEY'S CLUBA showing_ of such doubt requires more than anemployer's mere assertion of it, and more than proof ofan employer's subjective frame of mind. The assertionmust be supported by objective considerations, that is,some substantial and reasonable grounds for believingtheunion has lost its majority status. [Footnotesomitted.]After considering all of the factors set forth above, Iconclude that Respondent did not have substantial andreasonable grounds for believing that the Union had lost itsmajority status. Respondent's assertion in that regard wasbased on subjective rather than objective considerations. Insum, I find that the presumption of continued majority hasnot been rebutted either by a showing that the Union, infact, lost its majority status or by a showing that Respon-dent had a sufficient objective basis for reasonably doubt-ing the Union's continued majority.27 In addition, Respon-dent's refusal to bargain took place at a time whenRespondent was maintaining an unlawful no-solicitationrule. Thus Respondent was engaging in conduct tending toencourage employee disaffection from the Union. Cf.JamesW.Whitfield, d/b/a Cutten Supermarket,220 NLRB 507(1975). I find that Respondent violated Section 8(a)(5) and(1) of the Act as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unlawfully withdrawing recognitionfrom the Union and by refusing bargain with the Union asthe exclusive representative of its employees in the afore-said appropriate unit, I shall recommend that Respondentbe ordered to recognize and, upon request, to bargain ingood faith with the Union as the exclusive representative ofits employees in that unit.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and itwill effectuate the policies of the Act for the Board to assertjurisdiction.27CfN.LR.B v. Thompson,Inc.,525 F.2d 870(C.A 5, 1976)2$ In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 484252.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By maintaining a no-access rule which prohibitssolicitation on Respondent's premises by employees aftertheir shifts have been completed, Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(1) of the Act.4.All employees employed by the Respondent in its barand culinary operations at its Stateline, Nevada, opera-tions, excluding all other employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.5.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.6.By withdrawing recognition from the Union and byrefusing to bargain with the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER28The Respondent, Barney's Club, Incorporated, Stateline,Nevada, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining any rule or regulation prohibiting itsemployees from soliciting on its premises after their shiftshave been completed unless such prohibition is demonstra-blynecessary tomaintainproduction, discipline, orsecurity.(b) Refusing to recognize and bargain in good faith withHotel-Motel-Restaurant Employees & Bartenders Union,Local 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, as the exclusive represent -ative of its employees in the following bargaining unit:All employees employed by it in its bar and culinaryoperations at its Stateline, Nevada, operations, exclud-ing all other employees, guards, and supervisors asdefined in the Act.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. 426DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Recognize and, upon request,bargain in good faithwithHotel-Motel-RestaurantEmployees&BartendersUnion,Local 86,Hotel& Restaurant Employees &Bartenders International Union,AFL-CIO,as the exclu-sive representative,of its employees in the unit describedabove.(b) Post at its Stateline,Nevada, facility copies of theattached noticemarked"Appendix."29Copies of saidnotice,on forms provided by the Regional Director forRegion 20,afterbeing duly signedby itsauthorizedrepresentative,shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere`notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said noticesare not altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting,within 20 days,from the date of this Order, whatsteps it has taken to comply herewith.29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "WE WILL NOT prohibit our employees from solicitingon our premises after their shifts have been completedunless such a prohibition is demonstrably necessary tomaintain production, discipline, or security.WE WILL NOT refuse to recognize and bargain in goodfaithwith Hotel-Motel-Restaurant Employees & Bar-tenders Union, Local 86, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO, asthe exclusive representative of our employees in thefollowing bargaining unit:All employees employed by us in our bar andculinary operations at our Stateline, Nevada,operations, excluding all other employees, guards,and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the Act.WE WILL recognize and, upon request, bargain ingood faith with said Union as the exclusive representa-tive of our employees in that unit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:BARNEY'SCLUB,INCORPORATED